Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5-6,8-9,12-13,15-16,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al (“Arroyo”, US 2014/0115001) in view of Lindsley (“Lindsley”, US 2017/0329867).






As per claim 1, Arroyo teaches a method comprising: 
generating, by one or more processors, a knowledge graph of a domain ([0060]   For the first graph generation, this step can be initiated by taking as input any chosen initial graph structure featuring parts of the domain knowledge, e.g., a combination of relevant entities, or the top-level ones in a hierarchy, etc. Each subsequent time a graph is generated, the user-selected node (or nodes) of the graph can be used to create the relevant graph.See also [0056])

constructing, by one or more processors, a hierarchy of the knowledge graph ([0060]   For the first graph generation, this step can be initiated by taking as input any chosen initial graph structure featuring parts of the domain knowledge, e.g., a combination of relevant entities, or the top-level ones in a hierarchy, etc. Each subsequent time a graph is generated, the user-selected node (or nodes) of the graph can be used to create the relevant graph.See also [0056]); 
generating, by one or more processors, a data visualization of the domain based at least in part on the hierarchy of the knowledge graph  ([0029] In this disclosure the "graph structure" is to be understood in a broad sense as a visual representation of a set of entities that may each be interrelated through formal relationships.  As a user navigates through the knowledge model, the user is able to construct a formal search query using the contents of the knowledge model.); 
identifying, by one or more processors, a user selection of one or more nodes of the data visualization ([0061] During step 402, the knowledge model graph is displayed for the user, and the user is able to interact with the graph.  For example, in step 404 the user can select one of the depicted nodes in an entity selection step.  From an implementation point of view, the selection of an entity may be achieved by clicking, browsing over, using keyboard means, or any other way.) ; 
generating, by one or more processors, a reasoning query corresponding to the domain based at least in part on the data visualization of the domain and the user selection  ([0056] As the user selects entities from the knowledge module and adds those entities to a query, a query generation module (e.g., module 206) constructs the corresponding query.)
Arroyo fails to distinctly point out identifying one or more peer nodes of the knowledge graph that correspond to the user selection. However, Lindsley teaches identifying, by one or more processors, one or more peer nodes of the knowledge graph that correspond to the user selection ([0127]   In various embodiments, the universal knowledge repository 716 is implemented with an insight agent 724 (such as the insight agent 433) for the generation of cognitive insights (including composite insights), likewise described in greater detail herein.  In certain embodiments, the insight agent 724 accesses a plurality of query related knowledge elements, processes a query related insight to identify a meaning of a query from a user and accesses a plurality of answer related knowledge elements. In certain embodiments, the insight agent 724 traverses a plurality of answer related knowledge elements within the cognitive graph, the traversing being based upon the meaning of the query inferred by the insight agent 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Lindsley with the method of Arroyo. Motivation to do so would have been to provide greater detailed information and therefore a better answer related to the user selected node.

As per claim 2, Lindsley teaches the method of claim 1, further comprising: 
in response to identifying, by one or more processors, one or more peer nodes of the knowledge graph that correspond to the user selection, applying, by one or more processors, the generated reasoning query to the collection of nodes [0127]   In various embodiments, the universal knowledge repository 716 is implemented with an insight agent 724 (such as the insight agent 433) for the generation of cognitive insights (including composite insights), likewise described in greater detail herein.  In certain embodiments, the insight agent 724 accesses a plurality of query related knowledge elements, processes a query related insight to identify a meaning of a query from a user and accesses a plurality of answer related knowledge elements. In certain embodiments, the insight agent 724 traverses a plurality of answer related knowledge elements within the cognitive graph, the traversing being based upon the meaning of the query inferred by the insight agent 724.  In certain embodiments, the traversing comprises the insight agent 724 accessing nodes of interest (i.e., nodes 


As per claim 5, Arroyo teaches the method of claim 1, wherein constructing the hierarchy of the knowledge graph, further comprises: 
identifying, by one or more processors, a root node of the knowledge graph; 
determining, by one or more processors, a relationship between the root node and one or more nodes of the knowledge graph ; 
identifying, by one or more processors, a type corresponding to each of the one or more nodes of the knowledge graph with a determined relationship with the root node; 
P201900247US01 Page 22 of 32 	linking, by one or more processors, the root node and each of the one or more nodes of the knowledge graph based on the determined relationship with the root node and each of the one or more nodes of the knowledge graph; and 
assigning, by one or more processors, each of the one or more nodes of the knowledge graph to a hierarchical level based on a respective distinct identified type ([0077] The first time a graph is generated based upon a knowledge model, there may not be an entity selected by a user (although it may also be the case that the process begins with an entity selected through any other means, e.g., via menu, form, etc.).  When no entity is selected, different options for the graph generation may be implemented.  For example, in the case of an ontological model, this can be 
  
As per claim 6, Arroyo teaches the method of claim 5, wherein generating the data visualization of the domain based at least in part on the hierarchy of the knowledge graph, further comprises: 
retrieving, by one or more processors, the hierarchy of the knowledge graph; 
retrieving, by one or more processors, the identified types of each of the one or more nodes; 
retrieving, by one or more processors, the determined relationship with the root node for each of the one or more nodes of the knowledge graph; and 
constructing, by one or more processors, the data visualization of the knowledge graph, wherein the data visualization is a tree diagram based at least in part on the hierarchy of the knowledge graph, the identified types, and the determined relationship  ([0077] The first time a graph is generated based upon a knowledge model, there may not be an entity selected by a user (although it may also 

Claims 8 and 15 are individually similar in scope to that of claim 1, and are therefore rejected under similar rationale.
Claims 9 and 16 are individually similar in scope to that of claim 2, and are therefore rejected under similar rationale.
Claims 12 and 19 are individually similar in scope to that of claim 5, and are therefore rejected under similar rationale.
Claims 13 and 20 are individually similar in scope to that of claim 6, and are therefore rejected under similar rationale.


Claims 3,4,7,10-11,14,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al (“Arroyo”, US 2014/0115001) in view of Lindsley (“Lindsley”, US 2017/0329867) in view of Goyal (“Goyal”, US 2020/0159723)

retrieving, by one or more processors, data of the knowledge graph that corresponds to the generated reasoning query ([0056]); but fails to distinctly point out a customizable interface component based on the generated reasoning query. However, Goyal teaches the method of claim 1, further comprising:P201900247US01 Page 21 of 32 
creating, by one or more processors, a customizable user interface component, wherein the customizable user interface component includes a data dashboard card; and displaying, by one or more processors, the retrieved data of the knowledge graph in the customizable user interface component ([0049] The instructions cause the one or more processors to retrieve a semantic building system model based on the one or more graphical requirements, wherein the semantic building system model comprises semantic information describing a building system, retrieve one or more graphic templates based on the semantic building system model and the one or more graphical requirements, the one or more graphic templates providing a generic description of one or more user interface elements, generate the custom user interface based on the one or more graphic templates and the semantic building system model, and cause the user device to display the custom user interface. [0157] The equipment models created by system manager 202 can be stored within system manager 202.  System manager 202 can then provide a user interface for devices that do not contain their own equipment models using the equipment models created by system manager 202.  In some embodiments, system manager 202 stores a view definition for each type of equipment connected via system bus 254 and uses the stored view definition to generate a user interface for the equipment. [0188]) 


As per claim 4, Arroyo fails to distinctly point out the domain being internet capable devices namely in a building. However, Goyal teaches the method of claim 1, wherein generating the knowledge graph of the domain, further comprises: 
retrieving, by one or more processors, data of the domain, wherein the data includes one or more semantic labels of one or more internet of things (IoT) capable devices, wherein the domain is selected from a group consisting of: a building, floor of a building, entities of a building, and assets of a building; and 
integrating, by one or more processors, the data of the domain into a semantic model, wherein the semantic model includes a resource development framework (RDF) class hierarchy and a set of relationships for connecting the one or more semantic labels   (Figure 10, [0130] The semantic building model can be defined by a semantic model framework, e.g., the Resource Description Framework (RDF), the Web Ontology Language (OWL), RDF/OWL, RDF Schema (RDFS), Smart Appliances REFerence (SAREF) ontology, etc. In some embodiments, a semantic building model can include multiple nodes and relationships in a graph format.  The nodes can represent physical building components, e.g., buildings, systems, equipment, people, etc. and semantic information defining relationships between the buildings, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Goyal with the method of Arroyo. Motivation to do so would have been to efficiently implement building applications in a building [0133].  

As per claim 7, Arroyo teaches the method of claim 1, wherein generating the reasoning query corresponding to the domain based at least in part on the data visualization of the domain and the user selection, further comprises: 	
extracting, by one or more processors, a semantic label of the one or more nodes corresponding to the user selection ([0056] As the user selects entities from the knowledge module and adds those entities to a query, a query generation module (e.g., module 206) constructs the corresponding query. [0069] When generating a graph of one or more entities of the knowledge model the graphs are generated by depicting the entities that are considered relevant at a given time, along with the relationships that link them.);
extracting, by one or more processors, a relationship between the user-selected one or more nodes from the hierarchy of the knowledge graph ([0069] 
P201900247US01 Page 23 of 32 	extracting, by one or more processors, a syntax of a semantic model; and 
generating, by one or more processors, a reasoning query corresponding to the user selection, wherein the reasoning query includes the extracted semantic label, the extracted relationship, and the extracted syntax (([0060] In step 402, graph generation is performed.  The graph depicts entities of the knowledge model and their relationships.  For the first graph generation, this step can be initiated by taking as input any chosen initial graph structure featuring parts of the domain knowledge, e.g., a combination of relevant entities, or the top-level ones in a hierarchy, etc. Each subsequent time a graph is generated, the user-selected node (or nodes) of the graph can be used to create the relevant graph.  See Also [0076] Based on these considerations of the types of entities and relations amongst then, a graph can be generated by taking a given entity as starting point and presenting the nodes which are directly related to that given entity.  Some implementations may also take as starting point several entities and not only one.  The same consideration applies to the nodes that are to be included in the graph; for instance those at "distance 2" (not directly connected to each other, but directly connected both to a third entity) may also be included in the graph. See also Goyal [0073]-[0074], [0076], [0078], [0079] including semantic information, type, relationship, and semantic model)
P201900247US01 Page 24 of 32 

Claims 11 and 18 are individually similar in scope to that of claim 4, and are therefore rejected under similar rationale.
Claim 14 is similar in scope to that of claim 7, and are therefore rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues the newly added claim limitation against the cited reference of Arroyo, however, the Lindsley has been cited to teach said limitations. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 for general state of art relating to visualization of knowledge graphs. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RYAN F PITARO/Primary Examiner, Art Unit 2198